Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Applicant claimed for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 15673512.
2.	Claims 1-20 are presented for examination.
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-9 and 10-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9524786. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 1-9 of the examined application are anticipated and the same scope of invention by claims 1-9 of the reference such as a memory system comprising: a nonvolatile semiconductor memory device including a memory cell, and a control circuit configured to: cause the nonvolatile semiconductor memory device to execute a first read operation to the memory cell with a first voltage, cause the nonvolatile semiconductor memory device to execute a second read operation to the memory cell with a second voltage after the first read operation, the second voltage being different from the first voltage, record data related to the second voltage, and cause the nonvolatile semiconductor memory device to execute a third read operation with a third voltage based on the recorded data related to the second voltage after the second read operation, the third voltage being different from the first voltage and the second voltage.
	Claims 11-19 of the examined application are method claims but they encompass the same scope of invention as to that of apparatus claims 1-9 of the reference. For example, all claims of the 
6.	Claims 1-9 and 10-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10373692. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
	Claims 1-10 of the examined application are anticipated and the same scope of invention by claims 1-10 of the reference such as a memory system comprising: a nonvolatile semiconductor memory device including a memory cell, and a control circuit configured to: cause the nonvolatile semiconductor memory device to execute a first read operation to the memory cell with a first voltage, cause the nonvolatile semiconductor memory device to execute a second read operation to the memory cell with a second voltage after the first read operation, the second voltage being different from the first voltage, record data related to the second voltage, and cause the nonvolatile semiconductor memory device to execute a third read operation with a third voltage based on the recorded data related to the second 
	Claims 11-20 of the examined application are method claims but they encompass the same scope of invention as to that of apparatus claims 1-10 of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as	a method of memory system comprising a nonvolatile semiconductor memory device including a memory cell, the method comprising: causing the nonvolatile semiconductor memory device to execute a first read operation to the memory cell with a first voltage, and causing the nonvolatile semiconductor memory device to execute a second read operation to the memory cell with a second voltage after the first read operation, the second voltage being different from the first voltage, recording data related to the second voltage, and causing the nonvolatile semiconductor memory device to execute a third read operation with a third voltage based on the recorded data related to the second voltage after the second read operation, the third voltage being different from the first voltage and the second voltage.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-2, 11-12, 5-6, 9-10, 15-16 and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Cohen et al. US Pub. No. 20090228739.
	As per claim 1, 11, 5-6 and 15-16, Figs. 1C and 2B of Cohen is directed to a memory system comprising: a nonvolatile semiconductor memory device (150) including a memory cell (Fig. 1A), and a control circuit (170) configured to: cause the nonvolatile semiconductor memory device to execute a first read operation to the memory cell with a first voltage (RV01), cause the nonvolatile semiconductor memory device to execute a second read operation to the memory cell with a second voltage (RV00) after the first read operation, the second voltage being different (Fig. 2C) from the first voltage, record data (par. 47 or 50) related to the second voltage, and cause the nonvolatile semiconductor memory device to execute a third read operation with a third voltage (RV10)  based on the recorded data related to the second voltage after the second read operation, the third voltage being different (Fig. 2C) from the first voltage and the second voltage.
	As per claims 2 and 12, Fig. 5 of Cohen discloses wherein the control circuit is configured to: cause the nonvolatile semiconductor memory device to execute the second read operation in a case where an error is detected (RD1, par. 395) after the first read operation, and record the data related to the second voltage (par. 47 or 50) in a case where an error is not detected after the second read operation.
	As per claims 9 and 19, paragraph 53 of Cohen discloses wherein the control circuit is configured to record the data related to the second voltage in a case where the second voltage is set based on a standing time (due to random access or operating lifetime, par 55) of the nonvolatile semiconductor memory device.
	As per claims 10 and 20, paragraph 45 of Cohen discloses wherein the control circuit is configured to record the data related to the second voltage in a case where the second voltage is set based on at least one of a write count, an erase count, and a read count.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
11.	Claims 7 and 17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Cohen et al. US Pub. No. 20090228739) in view of Honma et al. US Pub. No. 20080123408.
	Cohen discloses all the subject matter except for silence about wherein the time of the first read operation is different from the time of the second read operation by one of changing a precharge voltage of a sense node of the memory cell and changing the number of times of sense. However, Figs. 10-11 and paragraph 85 of Honma disclose these limitations. It would have been obvious to a person of ordinary skill in the art at the time invention was made to recognize that Cohen’s read operation would have applying a precharge voltage every time before a read operation as taught by Atwood in order to prepare for reading.
12.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
13.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOAI V HO/Primary Examiner, Art Unit 2827